ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant insists that we should have considered his bill of exception No. 7, calling our attention to the fact — which was overlooked originally — that the trial court had authorized the bill to be in question and answer form. The bill complains of the following questions, propounded to appellant on cross examination:
“Q. You made a stament here sometime ago that you were going to get a machine gun and clean the flats out, didn’t you?
“A. No, sir.
“Mr. Owens: We object to that as being an improper question on cross-examination.
“Court: I will overrule the objection.
"Mr. Owens: To which we except.
“Q. How long have you been going with Mandy?
"A. I don’t know exactly, a pretty good while.
“Q. About two or three years, haven’t you?
“A. Yes, sir, I expect so.
“Q. You were going with her before her husband was killed?
“A. Yes, sir.
“Q. As a matter of fact, you pushed him out of that window down there, didn’t you?
“A. I couldn’t even get in the oil mill, I was at home in bed.
“Mr. Owens: We object to that as highly prejudicial; that it can not be cured, and we ask the jury not to consider the question that was asked by the District Attorney.”
The court sustained the objection of appellant’s counsel and *618instructed the jury not to consider the last question and answer. It is appellant’s position that the bill brings this case under the rule announced in Franks v. State, 68 S. W. (2d) 207. We are not inclined to that view. The first question shown by the bill was answered in the negative. This being true we are of opinion that the question in and of itself was not of such harmful character as that the mere asking of it could be held reversible error. The other inquiries shown in the bill were proper as showing appellant’s relation with and attitude toward Handy, except perhaps the last one. Other evidence in the case had shown that her husband had been killed, but the manner and place of the killing was not in evidence. It is appellant’s position that the last question and answer left the impression with the jury that appellant had killed Handy’s husband by pushing him out of a window at the oil mill. We think a conclusion to that effect by this court would be unwarranted. We are not inclined to regard the incident as one which the court could not control by an instruction to the jury to disregard.
Appellant renews his contention that the evidence did not raise the issue of provoking the difficulty. With such point in mind we have again reviewed the facts. There seems no room for doubt that the State’s evidence does pertinently raise the issue. The evidence is sufficiently set out in our original opinion, and a repetition of it is not deemed necessary.
The form of the charge on provoking the difficulty does not appear subject to the criticism urged. If it was thought by appellant to be in some respect inadequate the exceptions to the charge are not sufficiently specific to direct the trial judge’s attention to the thing objected to. The exception follows: “If such issue (provoking the difficulty) were raised by the evidence the charge of the court is erroneous in that he does not properly submit the law covering said issue.” This character of general objection falls short of complying with the provisions of article 658, C. C. P., requiring that the exceptions to the charge shall distinctly specify each ground of objection. See Gill v. State, 84 Tex. Crim. Rep. 531, 208 S. W., 926; Hagana v. State, 115 Tex. Crim. Rep., 7, 26 S. W. (2d) 1072.
Believing the original opinion made proper disposition of the case, and that no reversible error is pointed out in the motion for rehearing we are constrained to overrule the motion and it is so ordered.

Overruled.